El Juez Asociado Se. "Wole,
emitió la opinión del tribunal.
Se alega en la demanda presentada en este caso que el demandante José Arandes en nnión de su hermano Francisco Arandes y los bijos de su otra hermana difunta Amalia Aran-des Virella, fueron declarados herederos de su madre Clara Virella por la Corte de Distrito de San Juan.
Que en 18 de febrero de 1909, Estebanía Báez obtuvo una declaratoria de herederos de los bienes de su esposo Ramón Arandes en favor de su madre Clara Virella, y de la peti-cionaria, o sea dicha Estebanía Báez, como viuda en la cuota usufructuaria.
Que en la misma fecha José Arandes, demandante en esta acción, obtuvo la declaración de incapacidad de su madre de quien se le nombró tutor, pero alegó que no intervino como tutor de la misma en la declaratoria de herederos.
Que en 28 de mayo de dicho año la Corte de Distrito de San Juan aprobó la partición de bienes dejados por Ramón Arandes Virella, practicada ante el notario Julio César Gon-zález en primero de abril del mismo año y en la que se adju-dicó a Estebanía Báez la suma de $2,500, de acuerdo con el derecho que aparecía de la declaratoria de herederos, ha-biendo recibido la mencionada Estebanía Báez dicha suma en pago.
Que dicho Ramón Arandes falleció en el año 1909.
Y se suplicó a la corte que anulara la declaratoria de here-deros y la partición y se devolviera al demandante como here-deros de dicha Clara Virella la tercera parte en la suma que indebidamente se adjudicó a Estebanía Báez, con las costas.
En la contestación se admitieron algunos de los hechos contenidos en la demanda pero se alegó que la corte había intervenido en todos los actos y contratos necesarios y que el demandante como tutor de su madre había aceptado la declaratoria de herederos, habiendo procedido los interesa-dos de común acuerdo sin que mediara fraude o engaño; que la demandada en 1910 renunció su derecho a su cuota usu-*390fructuaria en la testamentaría de Ramón Arandes a favor de Clara Virella, representada en dicho acto por su tutor José Arandes, que es el demandante en este caso.
Apareció del juicio que José Arandes intervino y prestó su consentimiento en todos los procedimientos necesarios como tutor de su madre; que la corte dictó sentencia en fe-brero 18, 1910, aprobando la declaratoria de herederos; que hubo una partición de bienes por escritura No. 145 otorgada ante el notario Julio César González en 1 de abril de'1910,, en la cual se adjudicó a la viuda Estebanía Báez de acuerdo con la resolución de la corte de febrero 18, 1910, la suma de $4,292, por cuota usufructuaria .como viuda, y que dicha es-critura fué aprobada por la corte en 28 de mayo de 1910; que en 1 de abril 1910, y por escritura No. 29, ante el notario-Julio César González, en la que se hace referencia al docu-mento No. 145, dicha Estebanía Báez renunció el expresado» usufructo adquiriendo en pago de dicha renuncia la suma de $2,500. La corte dictó sentencia' a favor del demandante por la suma de $833.33.
Alega la apelante que la suma que se le pagó fué debido a un error de la ley y no puede ser devuelta.
La corte en su opinión se fundó únicamente en el artículo 1048 del Código Civil, el cual es como sigue:
“Artículo 1048. — La partición hecha con uno a quien se creyó heredero sin serlo, será nula,”
y cita la corte los comentarios de Manresa respecto a su equi-valente el artículo 1081 del Código Civil Español, a saber:
“Puede presentarse la cuestión de este artículo' bajo los siguien-tes aspectos:
“1. El heredero único parte la herencia con otro que no es here-dero, creyendo que lo era.
“2. Los herederos verdaderos son varios, y todos han intervenido en la partición; pero además se ha dado participación a un extraño que no tenía derecho a la herencia, como' heredero.
“3. A uno de los herederos verdaderos ha sustituido en la par-tición por error, otra persona que no lo era.
*391“¿A cual de estos casos se refiere el artículo 10811 La partición se declara por el legislador nula, siempre que se practique con lino a quien se creyó heredero sin serlo. No distinguiendo la ley, habrá de estimarse aplicable a los tres citados casos; pero como pueden ser distintas las circunstancias, en cada uno de ellos será necesario apreciar éstas para determinar los efectos de la nulidad.
“Caso 1. — El heredero real es uno; pero creyendo que otra persona lo es también, parte con él la herencia. Aquí no cabe más solu-ción que la del artículo 1081; la partición es nula radicalmente. Pero como no cabe partición cuando el heredero es único, la decla-ración de nulidad producirá el efecto de que se entreguen todos los bienes al heredero único, sin necesidad de nueva partición.”
7 Manresa, p. 748.
Pero creemos que el ilustrado comentarista tuvo presente un error de hecho y no de derecho. La referencia que él hace a un “extraño,” difícilmente puede referirse a una viuda o pariente que como tal viuda o pariente era bien cono-cida pero que debido a la interpretación que se dió a la ley se resolvió que no tenía participación alguna en la herencia,, como sucedió cuando este tribunal revocó el caso de Julbe v. Guzrném, 16 D. P. B.., 530, en el cual se resolvió que el viudo no tenía derecho a cuota usufructuaria alguna en la sucesión intestada. Se ve además que Manresa no tuvo, en cuenta un error de derecho por sus comentarios sobre el artículo 1895 del Código Civil Español, que es equivalente al 1796 de nues-tro código. Dice lo siguiente:
“Aunque el artículo (1895 equivalente al 1796 de nuestro código) no determina qué clase de error ha de concurrir en el pago, desde luego se comprende que éste ha de ser de hecho, porque el de derecho no aprovecha a nadie, y no puede, por tanto, originar dicho cuasi-contrato. ”
Los artículos 1232, 1233 y 1718 de nuestro propio código, hablan entre otras cosas, del “error” que invalida a un con-trato o transacción, y con respecto a esto punto dice Mantesa en el tomo 8 de sus Comentarios, página 611, lo siguiente:
“Respecto a esta última distinción (error de hecho y de derecho) la más fundamental, diremos antes de pasar más adelante, que por
*392lo general, el error a que este artículo (1266 Código Español) se re-fiere, el que constituye vicio del consentimiento, es el de becbo, no -es' el de derecho, ni siquiera cuando precisamente versa el contrato (la transacción) sobre aquellos de_ que se creen asistidas las partes. En este sentido, la jurisprudencia declara, en sentencia de 12 de febrero de 1898 que £el error que vicia los contratos y las transac-ciones en su caso, por falta de consentimiento, con arreglo a los artí-culos 1261, 1265, 1266 y 1817 (1228-1232-1233 y 1718 de nuestro código) ha de recaer sobre la sustancia de la cosa objeto del contrato, y no sobre el derecho que asista a las partes, principalmente cuando la diferencia de apreciación sobre este derecho es lo que da lugar al contrato.’ ”
Modesto Falcón al considerar esta cuestión se expresa en el tomo 4 de sn obra de Derecho Civil Español, página 87, como sigue:
“Los jurisconsultos romanos distinguieron dos clases de error; el de hecho y el de derecho. El de hecho, según aquella legislación, producía la nulidad de la obligación. El de derecho no tenía un efecto constante y unifórme; a veces aprovechaba al que lo sufría y a veces le perjudicaba.
“Los códigos modernos no han vacilado. Todos de común acuerdo declaran que el error de derecho a nadie aprovecha. La obligación contraída con error de derecho es una obligación válida y eficaz; porque todos tienen la obligación de conocer el derecho.”
Iguales razonamientos aparecen expresados en el Diccio-nario de Escriche y en el tomo 1 de los Comentarios al Código Civil por .Scaevola, página 111, a saber:
“No puede alegarse en juicio la ignorancia de las leyes promul-gadas. ’ ’
Abora bien, aunque el artículo 1048 expresa de modo ter-minante que la partición hecha con uno' a quien se creyó here-dero sin serlo, será nula, creemos, sin embargo, que dicho artículo se refiere al caso en que no es heredero la persona que se dice serlo por falta del hecho o condición que le da tal carácter. Semejante caso surgiría si un hombre dijera *393que era pariente de una persona fallecida sin tener consan-guinidad alguna con la misma o si la persona no era en realidad la viuda del fallecido La forma misma en que está redactado el artículo parece indicar un error de hedió. Difí-cilmente hablaría el legislador de una interpretación erró-nea de la ley pues se presume que todo el mundo la conoce.
La apelante también alega que nuestra ley estatutaria nada dice respecto a lo que ha de hacerse en un caso como el presente y que debe recurrirse a los principios generales del derecho, como lo determina el artículo 7 del Código Civil. También hemos consultado la jurisprudencia americana e inglesa en cuanto al particular y encontrado que se ha hecho un estudio acabado sobre la materia en el caso de Scott v. Ford, 68 L. E. A., página 469, del cual extractaremos la parte más pertinente, a saber:
“La cuestión envuelta es muy antigua y ha dado origen a gran discusión si bien la tendencia de las modernas autoridades se muestra firmemente en un sólo sentido y en favor de la teoría de que un error de derecho, dentro de las debidas restricciones, no puede servir de excusa y no puede ser recuperado el dinero pagado debido a tal error. En esta cuestión están comprendidas las dos máximas legales que siguen: Ignorantia 'faoti excusat, ignorantia juris non excusat, (la ignorancia de un hecho puede servir de excusa pero la ignorancia de la ley no puede excusar) ; y' volenti non fit injuria (aquello en que ha consentido una persona no puede legalmente considerarse como un daño). Máximas Legales de Broom, 8a. Edición, págs. 253, 268. (En cuanto a esta última dice el Sr. Broom’ (272) : “Hay tam-bién un gran número de casos en los cuales se ha resuelto que el dinero que ha sido satisfecho voluntariamente no puede ser devuelto a quien lo pagó aun cuando no fuera necesario hacer el pago original por no mediar una justa causa; y estos casos están íntimamente relacio-nados en principio con aquellos que han sido considerados al tra-tarse de un pago hechq por ignorancia de la ley.” Por tanto, pon-dremos nuestra atención más directamente en la interpretación que según la ley se da generalmente a dicha máxima. También es inne-gable que ‘se presume que toda persona conoce la ley’ de lo cual no es sino una consecuencia ‘que la ignorancia de la ley no excusa de su cumplimiento.’ De estos principios en unión del que se refiere a la ignorancia de un hecho, infiere el Sr. Broom las dos proposiciones *394siguientes: ‘Primero, que el dinero pagado con completo conocimiento de los hechos pero mediando ignorancia de la ley no pnede ser recu-perado sino existe algún escrúpulo en su retención; y en segundo lugar, que el dinero satisfecho por ignorancia de los hechos puede ser recobrado siempre que no haya habido negligencia por parte de 3a 'persona que lo satisface y que en conciencia no había motivo para reclamarle, * * *’
“El caso de Brisbane v. Dacres, 5 Taunt., 144, es uno de los prime-ros casos que tratan sobre la cuestión, el cual ha sido considerado del modo más cuidadoso y con la mayor erudición. El caso fué el siguiente: El capitán de un barco de Inglaterra trajo en dicho barco a su país fondos públicos para el servicio público, y fondos de individuos par-ticulares para su propio beneficio. Recibió flete por ambos y pagó' la tercera parte del mismo según la costumbre establecida en la marina al almirante bajo cuyas órdenes él había salido. Al saber, sin embargo, que la ley no obligaba a los capitanes a pagar a los almi-rantes la tercera parte del flete, estableció una acción por dinero obte-nido y recibido para que le fuera devuelto por la albacea testamen-taria del almirante habiéndose resuelto que no tenía él derecho a la devolución del dinero relacionado con el flete del gobierno. El Juez Sr. Gibbs después de exponer los hechos emplea este expresivo e ine-qnívico lenguaje: ‘Debemos considerar que este pago se verificó a. virtud de una petición legal, y creo que cuando un hombre exige a otro el pago de una suma de dinero comd cuestión de derecho y éste otro con entero conocimiento de los hechos en que se funda la peti-ción ha pagado una suma, jamás podrá recobrar la suma que volun-tariamente pagó. Puede ser que al volver a considerar la cuestión forme otro criterio de la ley y que el segundo sea el correcto. Si resolviéramos esta cuestión de otro modo surgirían muchos incon-venientes. Play muchas cuestiones de ley que son dudosas. Al sur-gir éstas el demandado puede optar entre discutir el asunto o acep-tar la demanda y pagar el dinero. Creo que por el hecho de some-terse a la demanda aquél que paga el dinero lo entrega a -la persona a quien se lo paga quien lo hace suyo, quedando terminada la opera-ción entre ambos. El que lo recibe tiene derecho a considerarlo como suyo sin discusión alguna. Lo gasta en la confianza de que le per-tenece, y sería muy injusto y perjudicial que el que ha reconocido el derecho verificando el pago voluntariamente, estuviera libre para en cualquier momento comprendido en el término de prescripción suscitar la cuestión y obtener la devolución del dinero. No se encuen-tra en las mismas condiciones el que lo recibe. Lo ha gastado en la confianza de que era suyo y quizás no tenga medios de devolverlo. ’ ’ ’
*395“El caso principal en este país con respecto al otro aspecto' de la cuestión es quizás el de Clarke v. Dutcher, 9 Cow., 674; la corte, por medio del juez Sr. Sutherland expresa que ‘si bien existen algunas pocas opiniones de jueces eminentes en sentido contrario, considero que según el criterio general de las autoridades queda establecido claramente el principio de que cuando se paga dinero con completo conocimiento de todos los hechos y circunstancias en los cuales se funda el requerimiento de pago, o teniendo los medios para tal conocimiento, no puede exigirse sudevolución por la razón de que la parte creía que de acuerdo con la ley estaba obligado a. pagarlo cuando en realidad no lo estaba. No le.será permitido alegar que desconocía la ley, y se considerará que el pago se ha hecho volun-tariamente. ’ Otro caso es el de Mowatt v. Wright, 1 Wend., 355, 19 Am. Dec., 508, en el cual se dice: ‘Por lo general procede la acción por dinero obtenido y recibido cuando ex aequo el bono debe devol-verlo el demandado, como sucede cuando se paga por equivocación o fundado en una causa que no existe, o si se ha obtenido por engaño, extorsión u opresión, o aprovechándose de un modo ilegal de la situa-ción del demandante. 2 Burr, 1012. El error que da derecho a una parte para ejercitar esta acción deberá ser de hecho: Cuando no existe en realidad fraude u error si la ley estaba equivocada es aplicable la regla igoiorantia juris non excusat, o sea, que la ignorancia de la ley no excusa de su cumplimiento. 2 Dough, 471. El error de hecho tiene lugar o cuando algún hecho* que realmente existe es des-conocido o se supone la existencia de algún hecho que en realidad no existe. Un caso más reciente es el de Champlin v. Laytin, 18 Wend., 407; 31 Am. Dec., 382, en el cual se resolvió que el mero error de derecho no es suficiente para ser reparado en equidad a menos que haya habido fraude, sorpresa o influencia indebida. El juez Sr. Bronson sostiene en el curso de su opinión que¡ ‘existe diversidad de cri-terio entre los civilistas con respecto a si puede exigirse la devolu-ción del dinero que ha sido pagado por un error en cuanto a la ley. Pero la doctrina establecida en Westminster Hall es que cuando se paga dinero teniendo entero conocimiento de los hechos no podrá exigirse su devolución por el fundamento de que la persona que lo pagó no conocía la ley. ’ Hurd v. Hall., 12 Wis., 125, es un caso que ha sido bien considerado por el Juez Presidente Sr. Dixon, en el cual se define el error de ley en la forma siguiente: ‘ Tiene lugar el error de ley cuando una persona teniendo completo conocimiento de los hechos establece una conclusión errónea respecto al efecto legal de los mismos. Es una opinión o deducción errónea que surje de la interpretación imperfecta o indebida acerca de los hechos tal como *396existen; así como una opinión formada sobre el concepto y alcance de la ley, presupone necesariamente que la persona que la forma conoce todos los hechos. ’ ”
Véanse también los casos de Elliot v. Swartout, 10 Pet., 137; Upton, Assignee, v. Triblecock, 91 U. S., 50; Allen v. Galloway, 30 Fed., 466; Storrs v. Baker, 10 A. D., 316, y notas.
Se observará que en la resolución del caso de Scott v. Ford, arriba citado un ilustrado juez expresa que existe diversidad de criterio entre los civilistas con respecto a si existe algún 'remedio en los casos en que el error es de derecho, pero Modesto Falcón como también Manresa muestran en las anteriores citas que la ley es muy parecida tanto en la jurisprudencia inglesa como en la española.
Según se indica también en el caso de Scott v. Ford que ya ha sido citado, bay cortes que sostienen que puede obte-nerse la devolución del dinero cuando el pago se ba hecho voluntariamente por un error de ley. Aunque entendemos que el artículo 1048 hace referencia al error de hecho, no vemos que sea necesario resolver en este caso en términos generales si puede o no exigirse alguna vez la devolución del dinero que ha sido satisfecho voluntariamente por un error de dere-cho. Pero sí sostenemos en todo caso que el error debe ser tal que la persona que lo recibe quede obligada en justicia y en buenos principios de conciencia a devolverlo según se ex-presa por esas autoridades. Hasta la fecha en que se resol-vió el caso de Julbe v. Guzmán a que se ha hecho referencia, la opinión general que aquí existía en los tribunales y aboga-dos era la de que la viuda tenía derecho a su cuota usufruc-tuaria en la herencia de su esposo. El dinero fué satisfecho en esa creencia. Puede ser que hasta el marido^ haya falle-cido en esa suposición. De acuerdo con las autoridades no vemos en este caso ningún principio de justicia por virtud del cual pueda este tribunal ordenar la devolución de la cantidad recibida, aun cuando a veces pudiera exigirse la devolución del pago que se ha hecho voluntariamente por-un error de derecho.
*397Pero existe otro aspecto en este caso concreto. Después que se Rizo la partición y se vió que la viuda tenía derecho a la suma de $4,292, las partes firmaron otra escritura por virtud de la cual la viuda renunció a su cuota usufructuaria y recibió la cantidad de $2,500, en lugar de la primera. Este fué un convenio de transacción estando comprendida su nuli-dad o anulación en el artículo 1718 del Código Civil. Man-resa establece de modo claro en la segunda cita a que se ha hecho referencia que el error que invalida una transacción deberá ser de hecho.
Además, en este- caso la prueba no es congruente con las alegaciones. El demandante solicita la nulidad de la decla-ratoria de herederos y de la partición y en cambio de la prueba aparece que medió un convenio de transacción. Esto cons-tituye un “variance.”
Debe revocarse la sentencia.

Revocada la sentencia apelada.